DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 3-5, and 12 are amended, claim 16 is are new, and claim 11 is cancelled due to Applicant's amendment dated 01/29/2021.  Claims 1-10 and 12-16 are pending. The rejection of claims 1-15 as set forth in the previous Office Action is moot due to the Applicant's amendment dated 01/29/2021.
The rejection of claims 1, 3-5, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 01/29/2021. The rejection is withdrawn.
The rejection of claims 1-10 and 12-15 under 35 U.S.C. 103 as being unpatentable over Konica Minolta Advanced Layers EP 2623508 (“Konica”) in view of Inoue et al. WO 2011/052516 A1 (“Inoue”) is overcome due to the Applicant’s amendment dated 01/29/2021. The rejection is withdrawn. However, as outlined below, new ground of rejection have been made.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. US 2012/0025178 A1 (“Inoue ‘178”).
Regarding claims 1 and 9-10, Inoue ‘178 teaches an organometallic complex of general formula (G2) 
    PNG
    media_image1.png
    213
    291
    media_image1.png
    Greyscale
(¶ [0015]) and teaches specific examples of the organometallic complex including compound 133
    PNG
    media_image2.png
    238
    266
    media_image2.png
    Greyscale
(¶ [0062], pg. 8).
Per claim 1, Inoue ‘178 teaches the claimed formula (1) wherein:
X represents a nitrogen atom;
R1 represents an alkyl group having 4 carbon atoms;
R2
Ring A represents an aromatic hydrocarbon ring and ring B represents an aromatic heterocyclic ring and these rings have substituents;
M represents an iridium atom;
n1 represents 3, n2 represents 0, and n1 + n2 is 3; and
A1-G1-A2 is not required to be present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Inoue et al. US 2012/0025178 A1 (“Inoue ‘178”).
Regarding claims 5-7, Inoue ‘178 teaches the organometallic complex of claim 1, as described above. Inoue ‘178 further teaches the benefits of the organometallic complex include emission of blue or green light and high emission efficiency (¶ [0009]).
Inoue ‘178 fails to teach a compound as described above wherein the substituent on the triazole group may specifically be represented by instant formula (2). However, Inoue ‘178 does teach that R1 
    PNG
    media_image3.png
    281
    301
    media_image3.png
    Greyscale
 (pg. 6). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select tert-butyl as R1, because it would have been choosing from a list of specific alkyl groups designated for R1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organometallic compound of Inoue ‘178 and possessing the benefits taught by Inoue ‘178.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (G2) having the benefits taught by Inoue ‘178 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified complex of Inoue ‘178 has the structure of 
    PNG
    media_image4.png
    284
    315
    media_image4.png
    Greyscale
.

Per claims 5-7, the organometallic complex of Inoue ‘178 teaches instant R1 is represented by instant formula (2) wherein:
R11 represents an alkyl group;
R12 is not required to be present; and
n3 represents an integer of 3, n4 represents an integer of 0, and n5 represents an integer of 0.
Regarding claim 8, Inoue ‘178 teaches the organometallic complex of claim 1, as described above. Inoue ‘178 further teaches the benefits of the organometallic complex include emission of blue or green light and high emission efficiency (¶ [0009]).
Inoue ‘178 fails to specifically teach a complex as described above wherein instant R2 is an alkyl group that may have a substituent. However, Inoue ‘178 does teach that R6 to R10 may be represented by an alkyl group having 1 to 4 carbon atoms (¶ [0016]). Inoue ‘178 teaches specific examples of an alkyl group having 1 to 4 carbon atoms, including an isopropyl group (¶ [0052]). Inoue ‘178 further exemplifies this isopropyl group in compound 109
    PNG
    media_image5.png
    283
    340
    media_image5.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select isopropyl as R6, because it would have been choosing from a list of specific examples of an alkyl group having 1 to 4 carbon atoms, which would have 
The modified complex of Inoue ‘178 has the structure of 
    PNG
    media_image6.png
    301
    301
    media_image6.png
    Greyscale
.
Per claim 8, the organometallic complex of Inoue ‘178 teaches instant R2 is represented by an alkyl group.
Regarding claim 12, Inoue ‘178 teaches the organometallic complex of claim 1, as described above. Inoue ‘178 teaches in Example 3 a light emitting element comprises compound 104
    PNG
    media_image7.png
    212
    257
    media_image7.png
    Greyscale
(¶ [0189] and [0194]) and
    PNG
    media_image8.png
    245
    220
    media_image8.png
    Greyscale
 (known as mCP) (¶ [0189] and [0194]). Inoue ‘178 specifically teaches compound 104 and mCP are used together to form a light-emitting layer (¶ [0201]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 133 to be used in the light emitting element instead of compound 104, because it would have been choosing from a list of organometallic compounds taught by Inoue ‘178, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light emitting element in the light-emitting layer of Inoue ‘178 and possessing the benefits taught by Inoue ‘178.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (G2) having the benefits taught by Inoue ‘178 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 12, the compound mCP taught by Inoue ‘178 that may be used in combination with the organometallic compounds of Inoue ‘178 represents instant formula (H-1) wherein:
ArH1 and ArH2 each represent a monovalent heterocyclic group;
nH1 represents 1 and nH2 represents 0;
nH3 represents an integer of 1;
LH1 represents an arylene group;
nH11 and RH11 are not required to be present;
LH2 is not required to be present;
LH21 is not required to be present; and
The compound mCP taught by Inoue ‘178 contains a constitutional unit that is represented by instant formula (Y) wherein ArY1 represents an arylene group.
Regarding claim 13
Regarding claim 14, Inoue ‘178 teaches the organometallic complex of claim 1, as described above. Inoue ‘178 teaches the light-emitting layer may be formed with a thin film containing the organometallic complex (¶ [0088]).
Regarding claim 15, Inoue ‘178 teaches the organometallic complex of claim 1, as described above. Inoue ‘178 teaches a light-emitting element using the organometallic complex, and a light-emitting device using the light-emitting element (abstract).
Claims 1-6, 8-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 2011/0220882 A1 (“Inoue ‘882”).
Regarding claims 1-2, 8-9, and 16, Inoue ‘882 teaches an organometallic complex represented by General Formula (G4) 
    PNG
    media_image9.png
    215
    380
    media_image9.png
    Greyscale
(¶ [0022]) and teaches specific examples including compound 138 
    PNG
    media_image10.png
    322
    366
    media_image10.png
    Greyscale
(pg. 9). Inoue ‘882 teaches the organometallic complex has the benefits of exhibiting phosphorescence in a wavelength band of green to blue (¶ [0010]).
Inoue ‘882 fails to specifically teach a compound as described above wherein R12 is a substituent other than hydrogen. However, Inoue ‘882 does teach R12 to R16 may individually represent any of hydrogen, an alkyl group having 1 to 6 carbons atoms, a cycloalkyl group having 5 to 8 carbon atoms, and a phenyl group (¶ [0023]). Inoue ‘882 teaches specific examples of an alkyl group having 1 to 6 carbon atoms including a methyl group (¶ [0018]). Inoue ‘882 further teaches an example of R12 being a methyl group in compound 124 
    PNG
    media_image11.png
    184
    316
    media_image11.png
    Greyscale
  (pg. 7).
Therefore, given the general formula and teachings of Inoue ‘882, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a methyl group for the hydrogen atom of R12
The modified complex of Inoue ‘882 has the structure of 
    PNG
    media_image12.png
    446
    473
    media_image12.png
    Greyscale
.
Per claims 1-2, 8-9, and 16, the modified complex of Inoue ‘882 teaches the claimed formula (1) wherein:
X represents a nitrogen atom;
R1 represents an alkyl group having 9 carbon atoms that have substituents;
R2 represents an alkyl group;
Ring A and ring B represent aromatic hydrocarbon rings (benzene rings);
M represents an iridium atom;
n1 represents 2, n2 represents 1, and n1 + n2 is 3;
A1-G1-A2 represents an anionic bidentate ligand; A1 and A2 each represent a nitrogen atom; and G1 represents an atomic group constituting a bidentate ligand together with A1 and A2.
Regarding claims 3-4, Inoue ‘882 teaches the modified complex of claim 2, as described above.  
Per claims 3-4, the modified complex of Inoue ‘882 is represented by the instant formula (1a) wherein:
R3, R4, R5, and R6
R7, R8, and R9 each represent a hydrogen atom.
Regarding claims 5-6, Inoue ‘882 teaches the modified complex of claim 1, as described above.  
Per claims 5-6, the modified complex of Inoue ‘882 is represented by the instant formula (2) wherein:
R11 represents an alkyl group that have substituents;
R12 represents a halogen atom; and
n3 represents an integer of 1, n4 represents an integer of 2, n5 represents 0, and n3 + n4 + n5 is 3.
Regarding claim 12, Inoue ‘882 teaches the organometallic complex of claim 1, as described above. Inoue ‘882 teaches in Example 4 a light emitting element comprises compound 104 (¶ [0186]) and 
    PNG
    media_image13.png
    145
    325
    media_image13.png
    Greyscale
 (known as CzTAZI) (¶ [0189] and [0194]). Inoue ‘882 specifically teaches compound 108 and CzTAZI are used together to form a light-emitting layer (¶ [0190]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a light emitting element using the modified complex of Inoue ‘882 as described above and Cztazi, because one of ordinary skill in the art would reasonably have expected the elements of the modified complex and CzTAZI to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Per claim 12, the compound CzTAZI taught by Inoue ‘882 represents instant formula (H-1) wherein:
ArH1 and ArH2 each represent a monovalent heterocyclic group and ArH1 has phenyl substituents;
nH1 represents 1 and nH2 represents 0;
nH3 represents an integer of 1;
LH1 represents an arylene group;
nH11 and RH11 are not required to be present;
LH2 is not required to be present;
LH21 is not required to be present; and
The compound CzTAZI taught by Inoue ‘882 contains a constitutional unit that is represented by instant formula (Y) wherein ArY1 represents an arylene group.
Regarding claim 13, Inoue ‘882 teaches the organometallic complex of claim 1, as described above. Inoue ‘882 teaches the organometallic compound is dissolved in an alcohol-based solvent (¶ [0085]). Inoue ‘882 further teaches a light-emitting element having a first unit formed using an organometallic complex and a second unit formed using a light-emitting material which emits light with a longer wavelength than the organometallic complex (¶ [0110]).
Regarding claim 14, Inoue ‘882 teaches the organometallic complex of claim 1, as described above. Inoue ‘882 teaches the light-emitting layer may be formed with a thin film containing the organometallic complex (¶ [0096]).
Regarding claim 15, Inoue ‘882 teaches the organometallic complex of claim 1, as described above. Inoue ‘882 teaches a light-emitting device using the organometallic complex (¶ [0039]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2009/107497 A1 recites examples of iridium complexes including formula Ir-17, wherein Ir-17 comprises a ligand with a pyridine group and triazole group with a phenyl substituent.
EP 2623508 A1 recites an iridium complex with a quatradentate ligand comprising a diazole group with a cyclic substituent.
US 2011/0204333 A1 recites examples of iridium complexes comprising a diazole group with cyclic substituents.
WO 2014/196685 recites metal complexes comprising both diazole and triazole groups with alkyl substituents.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786